United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2857
                                   ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jaoquin David Caballero, also known * Northern District of Iowa.
as David,                             *
                                      * [UNPUBLISHED]
           Appellant.                 *
                                 ___________

                             Submitted: April 6, 2004

                                  Filed: April 15, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jaoquin David Caballero appeals his conviction and sentence imposed by the
district court1 after a jury found him guilty of conspiring to distribute 500 grams or
more of a mixture containing methamphetamine, in violation of 21 U.S.C. § 846, and
knowingly and intentionally distributing or aiding and abetting the distribution of
approximately 218.93 grams of methamphetamine, in violation of 21 U.S.C.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
§ 841(a)(1). Caballero’s counsel has filed a motion to withdraw and a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court erred in basing
Caballero’s relevant drug quantity on a co-conspirator’s uncorroborated testimony.

       We conclude that the district court did not clearly err in determining the drug
quantity attributable to Caballero. See United States v. Santana, 150 F.3d 860, 864
(8th Cir. 1998) (determination of drug quantity is reviewed for clear error). The trial
testimony from a special agent and one of Caballero’s co-conspirators, which the
district court was entitled to credit, amply supports the court’s drug-quantity finding.
See Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985) (findings based on
credibility determinations are virtually never clear error); United States v. Sarabia-
Martinez, 276 F.3d 447, 450 (8th Cir. 2002) (sentencing court may determine drug
quantity based on testimony of co-conspirator alone); United States v. Patterson, 258
F.3d 788, 790-91 (8th Cir. 2001) (court may consider drug transactions which were
part of regular pattern or scheme of drug activity); United States v. Padilla-Pena, 129
F.3d 457, 467-68 (8th Cir. 1997) (sentencing judge who presided over trial was
entitled to base findings of fact on trial record).

      We have carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), and have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                          -2-